DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-8		Pending
Prior Art Reference:
Henegar		US 1,332,626

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  claims state (claim 1, line 3 and claim 5, line 5) “…protrudes from one end in an circular arc direction…”, Examiner believes they should state, “…protrudes from one end in [[an]] a circular arc direction…”.  Appropriate correction is required.

Allowable Subject Matter
Claims 4, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henegar (US 1,332,626).

Regarding claim 1, Henegar discloses a washer (abstract) comprising: 
a first member (1) formed in a circular arc shape (figs. 1-3) and formed with a first fitting portion (4) that protrudes from one end in an circular arc direction (figs. 1-3); and 
a second member (1) formed in a circular arc shape (figs. 1-3) and formed with a second fitting portion (6) that is recessed from one end in the circular arc direction (figs. 1-3) and fitted with the first fitting portion (4), 
wherein the first fitting portion (4) and the second fitting portion (6) are fitted in a state where approach and separation in the circular arc direction (fig. 1) between the first fitting portion (4) and the second fitting portion (6) are controlled, and 
one of the first fitting portion (4) and the second fitting portion (6) includes a fixing portion that is formed in a state where a side surface (9, 10) of the one of the fitting portions (4, 6) is pushed into a side surface of the other of the fitting portions (4, 6), the one of the fitting portions (4, 6) being fixed to the other of the fitting portions (4, 6) by the fixing portion (9, 10).

Regarding claim 2, Henegar discloses the washer according to claim 1, wherein the first fitting portion (4) includes a tip (figs. 1-3) disposed from one end of the first member (1) through a base end (5), and 
the fixing portion (9, 10) is formed over an entire side surface of the tip (figs. 1-3).

Regarding claim 3, Henegar discloses the washer according to claim 2, wherein the tip (figs. 1-3) of the first fitting portion (4) is formed in a circular shape (figs. 1-3).

Regarding claim 5, Henegar discloses a washer manufacturing method, comprising:
a preparation step of preparing a plate-shaped material (page 1, col. 2, lines 1-4);
a taking out step of taking out, from the material (page 1, col. 2, lines 1-4), a first member (1) formed in a circular arc shape (figs. 1-3) and formed with a first fitting portion (4) that protrudes from one end in an circular arc direction (figs. 1-3), and a second member (1) formed in a circular arc shape (figs. 1-3) and formed with a second fitting portion (6) that is recessed from one end in the circular arc direction (figs. 1-3);
a fitting step (fig. 1) of fitting the first fitting portion (4) of the first member (1) and the second fitting portion (6) of the second member (1); and
a crimping step of pushing a side surface (9, 10) of one of the first fitting portion (4) and the second fitting portion (6) against a side surface (9, 10) of the other of the fitting portions (4, 6) to form a crimped portion (fig. 1).

Regarding claim 6, Henegar discloses the washer manufacturing method according to claim 5, wherein the first fitting portion (4) includes a tip (figs. 1-3) disposed from one end of the first member (1) through a base end (5), and 
in the crimping step, the crimped portion (fig. 1) is formed over an entire side surface of the tip (figs. 1-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd